Exhibit 10.1

EXECUTION VERSION

SEVENTH AMENDMENT TO CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (hereinafter referred to as the
“Amendment”) is dated as of October 30, 2012, by and among EXCO RESOURCES, INC.
(“Borrower”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors (the
“Guarantors”), the LENDERS party hereto (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (“Administrative Agent”). Unless the context
otherwise requires or unless otherwise expressly defined herein, capitalized
terms used but not defined in this Amendment have the meanings assigned to such
terms in the Credit Agreement as amended herein (as defined below).

WITNESSETH:

WHEREAS, Borrower, the Guarantors, Administrative Agent and the Lenders have
entered into that certain Credit Agreement dated as of April 30, 2010 (as the
same has been and may hereafter be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, Administrative Agent, the Lenders, Borrower and the Guarantors desire
to amend the Credit Agreement as provided herein upon the terms and conditions
set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower, the
Guarantors, Administrative Agent and the Lenders hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 3 hereof, and in
reliance on the representations, warranties, covenants and agreements contained
in this Amendment, the Credit Agreement shall be amended in the manner provided
in this Section 1.

1.1 Amended Definitions. The following definitions in Section 1.01 of the Credit
Agreement shall be and they hereby are amended and restated in their respective
entireties to read as follows:

“Aggregate Commitment” means, at any time, the sum of the Commitments of all the
Lenders at such time, as such amount may be reduced or increased from time to
time pursuant to Section 2.02 or Section 2.03; provided that such amount shall
not at any time exceed the lesser of (a) the Maximum Facility Amount and (b) the
Borrowing Base then in effect. If at any time the Borrowing Base is reduced
below the Aggregate Commitment, the Aggregate Commitment shall be reduced
automatically to the amount of the Borrowing Base in effect at such time. As of
the Seventh Amendment Effective Date, the Aggregate Commitment is
$1,300,000,000.

“Approved Petroleum Engineer” means Lee Keeling & Associates, Netherland
Sewell & Associates, Inc. or any other reputable firm of independent petroleum
engineers selected by the Borrower and approved by the Administrative Agent and
the Required Lenders which approval shall not be unreasonably withheld.

 

Seventh Amendment to Credit Agreement – Page 1



--------------------------------------------------------------------------------

“Borrowing Base” means, at any time an amount equal to the amount determined in
accordance with Section 3.01, as the same may be redetermined, adjusted or
reduced from time to time pursuant to, and in accordance with, the terms of this
Agreement.

“Net Cash Proceeds” means, (A) with respect to any sale, transfer, assignment or
other disposition of any Borrowing Base Properties (whether pursuant to a sale,
transfer, assignment or other disposition of Equity Interests of a Restricted
Subsidiary or otherwise) by the Borrower or any Restricted Subsidiary, the
excess, if any, of (a) the sum of cash and cash equivalents received in
connection with such sale, but only as and when so received, over (b) the sum of
(i) the principal amount of any Indebtedness that is secured by Liens on such
asset senior to Liens securing the Obligations and that is required to be repaid
in connection with the sale thereof (other than the Loans), (ii) the
out-of-pocket expenses incurred by the Borrower or such Restricted Subsidiary in
connection with such sale, (iii) all legal, title and recording tax expense and
all federal, state, provincial, foreign and local taxes required to be accrued
as a liability under GAAP as a consequence of such sale, (iv) all distributions
and other payments required to be made to minority interest holders in
Restricted Subsidiaries as a result of such sale or other disposition, (v) the
deduction of appropriate amounts provided by the seller as a reserve, in
accordance with GAAP, against any liabilities associated with the property or
other assets disposed of in such sale and retained by the Borrower or any
Restricted Subsidiary after such sale or other disposition, (vi) cash payments
made to satisfy obligations resulting from Swap Modifications or the early
termination of any Swap Agreements in connection with or as a result of any such
sale or other disposition of Borrowing Base Properties, and (vii) any portion of
the purchase price from such sale placed in escrow, whether as a reserve for
adjustment of the purchase price, for satisfaction of indemnities in respect of
such sale or otherwise in connection with such sale or other disposition;
provided, however, that upon the termination of that escrow, Net Cash Proceeds
will be increased by any portion of funds in the escrow that are released to the
Borrower or any Restricted Subsidiary (B) with respect to any Permitted
Refinancing, the cash proceeds from such refinancing net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses, and (C) with respect to
any Swap Modification by the Borrower or any Restricted Subsidiary, the excess,
if any, of (i) the sum of cash and cash equivalents received in connection with
such Swap Modification (after giving effect to any netting arrangements), over
(ii) the out-of-pocket expenses incurred by the Borrower or such Restricted
Subsidiary in connection with such Swap Modification.

“Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Borrower in the manner provided below, (b) any Subsidiary of an

 

Seventh Amendment to Credit Agreement – Page 2



--------------------------------------------------------------------------------

Unrestricted Subsidiary, (c) TGGT Holdings and any of its Subsidiaries, (d) EBG
Acquisition and any of its Subsidiaries, (e) Black Bear Gathering and any of its
Subsidiaries, (f) EXCO Caddo and any of its Subsidiaries, (g) Bonchasse Land
Company, LLC, a Louisiana limited liability company and any of its Subsidiaries,
(h) from and after the Marcellus JV Closing Date, the Marcellus JV Operator and
any of its Subsidiaries, (i) from and after the Marcellus JV Closing Date, the
Marcellus Midstream Owner and any of its Subsidiaries and (j) from and after the
MLP Closing Date, the MLP Subsidiaries. The Board of Directors of the Borrower
may designate any Subsidiary (including any newly acquired or newly formed
Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or any of
its Subsidiaries at the time of such designation or at any time thereafter
(i) is a Material Domestic Subsidiary, (ii) owns Oil and Gas Interests included
in the Borrowing Base Properties or (iii) guarantees, or is a primary obligor
of, any indebtedness, liabilities or other obligations under any Senior Notes
(or any Permitted Refinancing thereof).

1.2 Additional Definitions. The following definitions shall be and they hereby
are added to Section 1.01 of the Credit Agreement in appropriate alphabetical
order:

“MLP” means a certain master limited partnership arrangement between the
Borrower and one or more of its Subsidiaries and an unrelated third party and
one or more of its Subsidiaries (the “MLP Partner”) with respect to the
exploration and development of certain Oil and Gas Interests (including the MLP
Appropriate Oil and Gas Properties); provided that such master limited
partnership arrangement is consummated pursuant to and in accordance with the
terms of the MLP Principal Documents.

“MLP Appropriate Oil and Gas Properties” has the meaning assigned to such term
in one or more of the MLP Principal Documents as in effect on the MLP Closing
Date and as amended or restated thereafter so long as the Administrative Agent
receives an executed copy of any agreement evidencing any amendment or
restatement of such definition (or any definition used in such definition).

“MLP Closing Date” means the date the MLP Transaction is consummated pursuant to
and in accordance with the terms of the MLP Principal Documents; provided that
the MLP Closing Date shall occur on or before the Scheduled Redetermination of
the Borrowing Base to occur on or about April 1, 2013.

“MLP General Partner” means a Delaware limited liability company formed in
connection with the MLP that owns all of the general partnership interests of
the MLP Limited Partnership.

“MLP JV LLC” means a Delaware limited liability company formed in connection
with the MLP to own all of the Oil and Gas Interests (including the Equity
Interests of Vernon Gathering, LLC and any MLP Appropriate Oil & Gas Properties)
associated with the MLP.

 

Seventh Amendment to Credit Agreement – Page 3



--------------------------------------------------------------------------------

“MLP Limited Partnership” means a Delaware limited partnership formed in
connection with the MLP that from and after the MLP Closing Date owns all of the
Equity Interests of MLP JV LLC.

“MLP Partner” has the meaning assigned to such term in the definition of MLP.

“MLP Principal Documents” means, collectively, (a) a certain Unit Purchase and
Contribution Agreement by and among MLP Partner, the Borrower, EOC and MLP JV
LLC, (b) a certain Amended and Restated Limited Partnership Agreement for MLP
Limited Partnership, (c) a certain Amended and Restated Limited Liability
Company Agreement for MLP General Partner, and (d) any other material documents
and agreements contemplated by, or executed in connection with, the MLP and/or
the MLP Transaction, in each case, as the same may be amended, modified or
supplemented from time to time to extent permitted hereunder; provided that the
documents and agreements described in clauses (a) through (d) herein shall be in
form and substance satisfactory to the Administrative Agent and the Required
Lenders.

“MLP Subsidiaries” means, from and after the MLP Closing Date, MLP General
Partner and any of its Subsidiaries and MLP Limited Partnership and any of its
Subsidiaries and each, individually, an “MLP Subsidiary”.

“MLP Transaction” means, collectively, (a) the contribution, sale or other
disposition by the Borrower or one or more of its Subsidiaries of (i) certain
Oil and Gas Interests generally consisting of (x) working interests in onshore
natural gas and oil exploration and production operations in the Permian Basin
from the surface to and including the Canyon Sand formation and in the East
Texas/North Louisiana area from the surface to and including the Cotton Valley
formation and (y) owned midstream assets and other assets related to such
properties to MLP JV LLC and (ii) all of the Equity Interests of MLP JV LLC to
MLP Limited Partnership, in exchange for (1) common units of MLP Limited
Partnership representing 25.5% of the outstanding limited partnership interests
of MLP Limited Partnership, (2) general partner units of MLP General Partner
representing 50% of the outstanding general partner interests of MLP General
Partner and (3) a cash distribution of not less than $500,000,000 and (b) the
contribution by MLP Partner of not less than $305,000,000 in cash to MLP Limited
Partnership in exchange for (i) common units of MLP Limited Partnership
representing 74.5% of the outstanding limited partnership interests of MLP
Limited Partnership and (ii) general partner units of MLP General Partner
representing 50% of the outstanding general partner interests of MLP General
Partner; provided that such transactions are consummated pursuant to and in
accordance with the terms of the MLP Principal Documents.

 

Seventh Amendment to Credit Agreement – Page 4



--------------------------------------------------------------------------------

“MLP Transaction Conditions” means with respect to the consummation of the MLP
Transaction, the collective reference to the following conditions: (a) at the
time of and immediately after giving effect to such transaction, no Default
shall have occurred and be continuing, (b) the MLP Transaction is consummated on
or before the Scheduled Redetermination of the Borrowing Base to occur on or
about April 1, 2013 pursuant to and in accordance with the terms of the MLP
Principal Documents, (c) the Borrower receives not less than $500,000,000 in Net
Cash Proceeds at closing in connection with the consummation of the MLP
Transaction, (d) the Borrower prepays the Loans to the extent required by
Section 2.12(e), (e) on or before the MLP Closing Date, the Credit Parties take
all actions necessary to comply with Sections 6.09, 6.13 and 6.14, (f) upon the
consummation of the MLP Transaction, all Equity Interests of MLP General Partner
and MLP Limited Partnership owned by the Borrower or one or more of its
Subsidiaries shall be pledged as Collateral to secure the Obligations and
(g) upon the request of the Administrative Agent or any Lender, the Borrower
provides to the Administrative Agent or such Lender (1) at any time prior to the
MLP Closing Date, drafts of any of the MLP Transaction Documents, and (2) from
and after the MLP Closing Date, an executed copy of any of the MLP Transaction
Documents.

“MLP Transaction Documents” means the MLP Principal Documents and any other
documents, instruments, agreements or certificates contemplated by, or executed
in connection with, the MLP and/or the MLP Transaction, in each case, as the
same may be amended, modified or supplemented from time to time to the extent
permitted hereunder.

“Required MLP Assignments” has the meaning assigned to such term in
Section 7.03(a)(xiv).

“Seventh Amendment Effective Date” means October 30, 2012.

1.3 Deleted Definitions. Section 1.01 of the Credit Agreement shall be and it
hereby is amended by deleting the following defined terms in their respective
entireties: “EXCO Water” and “IPC Water Supply Agreement”.

1.4 Net Cash Proceeds. Clause (b) of Section 2.12 of the Credit Agreement shall
be and it hereby is amended and restated to read in its entirety as follows:

(b) If the Borrower or any Restricted Subsidiary sells, transfers or otherwise
disposes of any Borrowing Base Properties at any time (whether pursuant to a
sale, transfer, or other disposition of Equity Interests of a Restricted
Subsidiary permitted pursuant to Section 7.03 or otherwise), the Borrower shall
prepay the Borrowings to the extent necessary to eliminate any Borrowing Base
Deficiency that may exist or that may have occurred as a result of such sale,
transfer or other disposition within one (1) Business Day of the date it or any
Restricted Subsidiary receives the Net Cash Proceeds from such sale, transfer or
other disposition and any Net Cash Proceeds in excess of the amount necessary to
eliminate any such Borrowing Base Deficiency shall be used within three hundred

 

Seventh Amendment to Credit Agreement – Page 5



--------------------------------------------------------------------------------

sixty (360) days after such disposition to (i) acquire property, plant and
equipment or any business entity used or useful in carrying on the business of
the Borrower and its Restricted Subsidiaries and having a fair market value at
least equal to the fair market value of the properties sold or otherwise
disposed of or to improve or replace any existing property of the Borrower and
its Restricted Subsidiaries used or useful in carrying on the business of the
Borrower and its Restricted Subsidiaries or (ii) prepay the Loans in accordance
with the instructions of the Borrower (unless an Event of Default exists in
which event any amounts prepaid shall be applied to the Loans at the discretion
of the Administrative Agent).

1.5 Net Cash Proceeds. Section 2.12 of the Credit Agreement shall be and it
hereby is amended by (a) re-lettering clause (e) as clause (f) and (b) adding a
new clause (e) to read as follows:

(e) Upon the consummation of the MLP Transaction and after giving effect to the
reduction in the Borrowing Base pursuant to Section 3.06, the Borrower shall
prepay the Loans with the Net Cash Proceeds received as a result of the
consummation of the MLP Transaction on the Business Day on which it receives
such Net Cash Proceeds.

1.6 Mandatory MLP Borrowing Base Reduction. Article III of the Credit Agreement
shall be and it hereby is amended by adding the following to the end of such
Article as Section 3.06:

Section 3.06 Mandatory MLP Borrowing Base Reduction. Upon the consummation of
the MLP Transaction in accordance with the terms of this Agreement, the
Borrowing Base then in effect shall be reduced by $400,000,000 and shall remain
at such amount until the earlier of (i) the next Redetermination of the
Borrowing Base and (ii) the date such Borrowing Base is otherwise reduced
pursuant to the terms of this Agreement.

1.7 Notices of Material Events. Section 6.02(h) of the Credit Agreement shall be
and it hereby is amended and restated to read in its entirety as follows:

(h) the occurrence of any material breach or default under, or repudiation or
termination of, or notice of any material dispute or claim arising under or in
connection with the MLP Transaction Documents, the BG JV Documents or the
Marcellus JV Documents by any party thereto, including any Default Notice under
and as defined in Section 5.1 of the BG Joint Development Agreement and
Section 5.1 of the Marcellus Joint Development Agreement; and

1.8 Indebtedness. Section 7.01(j) of the Credit Agreement shall be and it hereby
is amended and restated to read in its entirety as follows:

(j) [Intentionally Omitted];

 

Seventh Amendment to Credit Agreement – Page 6



--------------------------------------------------------------------------------

1.9 Fundamental Changes. Paragraph (vii) and paragraph (ix) of Section 7.03(a)
of the Credit Agreement shall be and they hereby are amended and restated to
read in their entirety as follows:

(vii) subject to Section 2.12(b), the Borrower or any Restricted Subsidiary may
sell, transfer, lease, exchange, abandon or otherwise dispose of Borrowing Base
Properties (whether pursuant to a sale, transfer, lease, exchange or other
disposition of all, but not less than all, of the Equity Interests of any
Restricted Subsidiary or otherwise); provided that the Engineered Value (as
assigned by the Administrative Agent) of all Borrowing Base Properties sold,
transferred, leased, exchanged, abandoned or otherwise disposed of (calculated
without including any Required JV Assignments and any Required MLP Assignments)
between Scheduled Redeterminations does not exceed, in the aggregate for all
Credit Parties taken as a whole, five percent (5%) of the Borrowing Base most
recently determined;

(ix) Except to the extent otherwise prohibited or superseded pursuant to the
terms of the MLP Transaction Documents and/or any amendment to the BG Joint
Development Agreement, EOC or any Restricted Subsidiary may sell, transfer or
assign to BG Production (a) an undivided 50% interest in Oil and Gas Interests
acquired by EOC or any other Credit Party in the East Texas/North Louisiana Area
and (b) 50% of the Equity Interests of any Unrestricted Subsidiary owning Oil
and Gas Interests acquired by such Unrestricted Subsidiary in the East
Texas/North Louisiana Area, in each case, to the extent required pursuant to and
in accordance with the terms and conditions of the BG Joint Development
Agreement (each, a “Required ET/NL Assignment”);

1.10 Fundamental Changes. Section 7.03(a) of the Credit Agreement shall be and
it hereby is amended by deleting “and” from the end of paragraph (xi) of such
Section and replacing the period (“.”) at the end of paragraph (xii) with “;”
and adding the following to the end of such Section as paragraph (xiii) and
(xiv), respectively:

(xiii) subject to Section 2.12(e) and Section 3.06 and so long as each of the
MLP Transaction Conditions are satisfied concurrently therewith, the Borrower or
any Restricted Subsidiary may on the MLP Closing Date sell, transfer or
otherwise dispose of Borrowing Base Properties (including all of the Equity
Interests of MLP JV LLC) pursuant to and in accordance with the terms of the MLP
Principal Documents; and

(xiv) following the consummation of the MLP Transaction, the Borrower or any of
its Restricted Subsidiaries may sell, transfer or assign to any MLP Subsidiary
all or any portion of any MLP Appropriate Oil & Gas Properties to the extent
required pursuant to and in accordance with the terms and conditions of the MLP
Transaction Documents (such sales, transfers or assignments, the “Required MLP
Assignments”); provided that (a) the consideration received in respect of any
Required MLP Assignment shall be equal to or greater than fair market value of
the MLP Appropriate Oil & Gas

 

Seventh Amendment to Credit Agreement – Page 7



--------------------------------------------------------------------------------

Properties subject of such Required MLP Assignment (in each case, as reasonably
determined by the chief executive officer (pursuant to authority provided for in
the Organizational Documents of the Borrower or under separate authorizing
resolutions of the Board of Directors of the Borrower) or the Board of Directors
of the Borrower, and if requested by the Administrative Agent, the Borrower
shall deliver a certificate of a Responsible Officer certifying to that effect),
(b) not less than 90% of the consideration received in respect of any Required
MLP Assignment shall be cash or cash equivalents; provided that if a Borrowing
Base Deficiency exists at such time or after giving effect thereto, 100% of such
consideration shall be cash or cash equivalents, (c) no Default has occurred and
is continuing or would result from any Required MLP Assignment, (d) the Borrower
delivers written notice to the Administrative Agent at least ten (10) Business
Days prior to any Required MLP Assignment, (e) the Borrowing Base is
automatically reduced by an amount equal to the Engineered Value of the MLP
Appropriate Oil & Gas Properties subject to any Required MLP Assignment as
determined by the Required Lenders (or in the event the Engineered Value, as
determined by the Administrative Agent, of all MLP Appropriate Oil & Gas
Properties subject to any Required MLP Assignments since the most recent
Scheduled Redetermination is less than $15,000,000, as determined by the
Administrative Agent), and (f) after giving effect to any reduction in the
Borrowing Base pursuant to clause (e) above, the Borrower shall prepay the
Borrowings to the extent necessary to eliminate any Borrowing Base Deficiency
within one (1) Business Day of the date it or any Restricted Subsidiary receives
the Net Cash Proceeds from any Required MLP Assignment.

1.11 Investments, Loans, Advances, Guarantees and Acquisitions. Section 7.04(l)
of the Credit Agreement shall be and it hereby is amended and restated to read
in its entirety as follows:

(l) [Intentionally Omitted];

1.12 BG JV Documents, Marcellus JV Documents and MLP Transaction Documents.
Section 7.13 of the Credit Agreement shall be and it hereby is amended and
restated to read in its entirety as follows:

Section 7.13. BG JV Documents, Marcellus JV Documents and MLP Transaction
Documents. Without the prior written consent of the Majority Lenders, the
Borrower will not, nor will it permit any Restricted Subsidiary to, enter into
or permit any supplement, modification, amendment, or amendment and restatement
of, or waive any right or obligation of any Person under (a) any BG JV Document
or Marcellus JV Document or (b) any MLP Transaction Document or any
Organizational Document of any MLP Subsidiary, in the case of each of clauses
(a) and (b), if the effect thereof would be materially adverse to the
Administrative Agent and/or the Lenders.

1.13 Releases. The last paragraph of Article X of the Credit Agreement shall be
and it hereby is amended and restated to read in its entirety as follows:

 

Seventh Amendment to Credit Agreement – Page 8



--------------------------------------------------------------------------------

Each Lender and the Issuing Bank hereby authorizes the Administrative Agent to
release any Collateral that it is permitted to be sold or released pursuant to
the terms of the Loan Documents. Each Lender and the Issuing Bank hereby
authorizes the Administrative Agent to execute and deliver to the Borrower, at
the Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrower
in connection with any sale or other disposition of Collateral to the extent
such sale or other disposition is permitted by the terms of Section 7.03 or is
otherwise authorized by the terms of the Loan Documents. For the avoidance of
doubt and without limiting the generality of the foregoing, concurrently with
the consummation of the MLP Transaction and the satisfaction of each of the MLP
Transaction Conditions, each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to terminate and release (i) the MLP Subsidiaries
(including, without limitation, MLP JV LLC and Vernon Gathering, LLC) from their
respective obligations (x) as Guarantors (if applicable) under Article VIII of
this Agreement and (y) as Grantors (if applicable) under the Pledge Agreement,
(ii) all of the Liens and security interests granted by any MLP Subsidiary
(including, without limitation, MLP JV LLC and Vernon Gathering, LLC) pursuant
to the Security Instruments securing repayment of the Obligations and Guaranteed
Liabilities under the Loan Documents and (iii) all of the Liens and security
interests encumbering any Mortgaged Properties or other Collateral owned by any
MLP Subsidiary (including, without limitation, MLP JV LLC and Vernon Gathering,
LLC) pursuant to the Security Instruments securing repayment of the Obligations
and Guaranteed Liabilities under the Loan Documents.

1.14 Schedules. Schedule 2.01 of the Credit Agreement shall be and it hereby is
amended and restated in its entirety and replaced with Schedule 2.01 attached
hereto.

SECTION 2. Redetermined Borrowing Base. This Amendment shall constitute notice
of a Scheduled Redetermination of the Borrowing Base pursuant to Section 3.04 of
the Credit Agreement, and Administrative Agent, the Lenders, Borrower and the
Guarantors hereby acknowledge that effective as of the date of this Amendment,
the Borrowing Base is $1,300,000,000 and such redetermined Borrowing Base shall
remain in effect until the earlier of (a) the next Redetermination of the
Borrowing Base, or (b) the date such Borrowing Base is otherwise reduced
pursuant to the terms of the Credit Agreement.

SECTION 3. Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment, the redetermination of the Borrowing Base contained
in Section 2 of this Amendment and the consents contained in Section 4 of this
Amendment shall be effective upon the satisfaction of each of the conditions set
forth in this Section 3.

3.1 Execution and Delivery. Each Credit Party, the Lenders and Administrative
Agent shall have executed and delivered this Amendment.

3.2 No Default. No Default or Event of Default shall have occurred and be
continuing or shall result after giving effect to this Amendment.

 

Seventh Amendment to Credit Agreement – Page 9



--------------------------------------------------------------------------------

3.3 Other Documents. Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
satisfactory to Administrative Agent.

SECTION 4. MLP Consent. The Administrative Agent and each Lender (or at least
the required percentage thereof) hereby consent to the consummation of the MLP
Transaction; provided that at the time of or immediately prior to the
consummation of the MLP Transaction, each of the MLP Transaction Conditions
shall have been satisfied.

SECTION 5. Representations and Warranties of Borrower. To induce the Lenders to
enter into this Amendment, each Credit Party hereby represents and warrants to
the Lenders as follows:

5.1 Reaffirmation of Representations and Warranties/Further Assurances. After
giving effect to the amendments herein, each representation and warranty of such
Credit Party contained in the Credit Agreement or in any other Loan Document is
true and correct in all material respects on the date hereof (except to the
extent such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such date and any representation or warranty
which is qualified by reference to “materiality” or “Material Adverse Effect” is
true and correct in all respects).

5.2 Corporate Authority; No Conflicts. The execution, delivery and performance
by such Credit Party of this Amendment and all documents, instruments and
agreements contemplated herein are within such Credit Party’s corporate or other
organizational powers, have been duly authorized by all necessary action,
require no action by or in respect of, or filing with, any court or agency of
government and do not violate or constitute a default under any provision of any
applicable law or other agreements binding upon such Credit Party or result in
the creation or imposition of any Lien upon any of the assets of such Credit
Party except for Liens permitted under Section 7.02 of the Credit Agreement.

5.3 Enforceability. This Amendment has been duly executed and delivered by each
Credit Party and constitutes the valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as (i) the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally, and (ii) the availability of equitable remedies may
be limited by equitable principles of general application.

5.4 No Default. As of the date of this Amendment, both before and immediately
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

SECTION 6. Miscellaneous.

6.1 Reaffirmation of Loan Documents and Liens. Except as amended and modified
hereby, any and all of the terms and provisions of the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby in all
respects ratified and confirmed by each Credit Party. Each Credit Party hereby
agrees that the amendments and modifications herein contained shall in no manner
affect or impair the liabilities, duties and obligations of any Credit Party
under the Credit Agreement and the other Loan Documents or the Liens securing
the payment and performance thereof.

 

Seventh Amendment to Credit Agreement – Page 10



--------------------------------------------------------------------------------

6.2 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

6.3 Legal Expenses. Each Credit Party hereby agrees to pay all reasonable fees
and expenses of special counsel to Administrative Agent incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.

6.4 Counterparts. This Amendment may be executed in one or more counterparts and
by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.

6.5 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

6.6 Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

6.7 Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

6.8 Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

6.9 Reference to and Effect on the Loan Documents.

(a) This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Credit Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement to the “Credit Agreement”, shall mean and be a reference to
the Credit Agreement as amended by this Amendment.

 

Seventh Amendment to Credit Agreement – Page 11



--------------------------------------------------------------------------------

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

[SIGNATURE PAGES FOLLOW]

 

Seventh Amendment to Credit Agreement – Page 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

BORROWER: EXCO RESOURCES, INC. By:   /s/ J. Douglas Ramsey, Ph.D. Name: J.
Douglas Ramsey, Ph.D. Title: Vice President – Finance GUARANTORS: EXCO HOLDING
(PA), INC. EXCO PRODUCTION COMPANY (PA), LLC EXCO PRODUCTION COMPANY (WV), LLC
EXCO RESOURCES (XA), LLC EXCO SERVICES, INC. EXCO MIDCONTINENT MLP, LLC EXCO
PARTNERS GP, LLC EXCO PARTNERS OLP GP, LLC VERNON GATHERING, LLC By:   /s/ J.
Douglas Ramsey, Ph.D. Name: J. Douglas Ramsey, Ph.D. Title: Vice President –
Finance EXCO OPERATING COMPANY, LP By:  

EXCO Partners OLP GP, LLC,

its general partner

  By:   /s/ J. Douglas Ramsey, Ph.D.   Name: J. Douglas Ramsey, Ph.D.   Title:
Vice President – Finance EXCO GP PARTNERS OLD, LP By:  

EXCO Partners GP, LLC,

its general partner

  By:   /s/ J. Douglas Ramsey, Ph.D.   Name: J. Douglas Ramsey, Ph.D.   Title:
Vice President – Finance

 

Seventh Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

EXCO EQUIPMENT LEASING, LLC By:   /s/ J. Douglas Ramsey, Ph.D. Name: J. Douglas
Ramsey, Ph.D. Title: Vice President – Finance

 

Seventh Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender and as Administrative Agent and

Issuing Bank

By:   /s/ Michael A. Kamauf Name: Michael A. Kamauf Title: Authorized Officer

 

Seventh Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and as Co-Lead Arranger and Co-Syndication
Agent By:   /s/ Margaret Niekrash Name: Margaret Niekrash Title: Vice President

 

Seventh Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as Co-Documentation
Agent By:   /s/ Matt Coleman Name: Matt Coleman Title: Vice President

 

Seventh Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender and as Co-Syndication Agent By:   /s/ Kevin Utsey
Name: Kevin Utsey Title: Director

 

Seventh Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and as Co-Documentation Agent By:   /s/ Todd Mogil
Name: Todd Mogil Title: Vice President

 

Seventh Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Chulley Bogle Name: Chulley
Bogle Title: Vice President

 

Seventh Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender By:   /s/ Randall L. Osterberg Name: Randall L.
Osterberg Title: Sr. Vice President – US Marketing Manager

 

Seventh Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender By:   /s/ Courtney E. Meehan
Name: Courtney E. Meehan Title: Vice President By:   /s/ Michael Getz Name:
Michael Getz Title: Vice President

 

Seventh Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:   /s/ Michael D.
Willis Name: Michael D. Willis Title: Managing Director By:   /s/ Tom Byargeon
Name: Tom Byargeon Title: Managing Director

 

Seventh Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Daria Mahoney Name: Daria
Mahoney Title: Vice President

 

Seventh Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:   /s/ John S. Lesikar Name: John S. Lesikar
Title: Vice President

 

Seventh Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:   /s/ Shuji Yabe Name:
Shuji Yabe Title: Managing Director

 

Seventh Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ Vanessa A. Kurbatskiy Name: Vanessa A.
Kurbatskiy Title: Vice President

 

Seventh Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:   /s/ Terry Donovan Name: Terry Donovan
Title: Managing Director

 

Seventh Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY,

as a Lender

By:   /s/ Trudy Nelson Name: Trudy Nelson Title: Executive Director By:   /s/
Rob Mustard Name: Rob Mustard Title: Managing Director

 

Seventh Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as a Lender

By:   /s/ Irja R. Otsa Name: Irja R. Otsa Title: Associate Director, Banking
Products Services, US By:   /s/ Kenneth Chin Name: Kenneth Chin Title: Director,
Banking Products Services, US

 

Seventh Amendment to Credit Agreement    Signature Page   